Tompkins, J.,
dissenting.
I contend that the act of Assembly, giving the corporation power to restrain and prohibit tippling houses, &c., does not authorize it to license such houses. To restrain, in my opinion, means to restrict within certain bounds, viz: to prescribe the hours within which their doors may be kept open ; to make regulations to prevent, more effectually, all disorderly practices peculiar to the habits of persons frequenting such places in a city, &c. &c. In the rest of the opinion I concur.